DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 11 and 23 are objected to because of the following informalities:  
Regarding claims 1, 11, “two adjacent signal line groups” should be changed to “two adjacent signal line groups of the plurality of the signal line groups.” 
Regarding claim 23, “one of the signal line groups” should be changed to “one signal line group of the plurality of the signal line groups.” 
Regarding claim 23, “two signal line groups” should be changed to “two signal line groups of the plurality of the signal line groups.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 25, the claim is unclear because it recites a single third anode and characteristics thereof, however claim 23 recites two third anodes. Thus it is unclear to which third anode the claim refers, or if the claim intends the characteristics to be required of each of the third anodes. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-11, 13-17, 20, 23-25, 30, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0169760; herein “Kim”).
Regarding claim 1, Kim discloses in Figs. 3-5 and related text a display substrate, comprising:
a base substrate (1100);
a plurality of sub-pixel groups (e.g. groups of subpixels, each group comprising of at least two subpixels SP1/SP2/SP3/SP4); and
a plurality of signal line groups, arranged along a first direction (X direction, see Fig. 3) and spaced apart from each other, each of the signal line groups comprising at least two signal lines (e.g. first groups of 120b and 131, second groups of 120c and 132, see [0081], [0090], [0095], [0099]), and the at least two signal lines extending along a second direction (Y direction, see Fig. 3) intersecting the first direction,
wherein each of the sub-pixel groups comprises a first sub-pixel (e.g. SP1), and the first sub- pixel comprises a first anode (e.g. 150a, see [0100]) and a first effective light-emitting region (see [0063]-[0064] at least), the first anode comprises a first main portion, and the first main portion at least partially overlaps with the first effective light-emitting region, a size of the first main portion in the first direction is larger than a size of the first main portion in the second direction (note that one can choose a “portion” such that the claimed limitation is met), and the first anode overlaps with two adjacent signal line groups (e.g. a group of 120b and 131 and a group of 120c and 132; 150a overlaps with the group of 120b and 131 and the group of 120c and 132);
the at least two signal lines in each of the signal line groups comprises a first signal line (e.g. 120b in first groups and 120c in second groups, see [0081] at least) and a second signal line (e.g. 131 in first groups and 132 in second groups, see [0090] and [0095] at least)), and a distance between the first signal line and the second signal line in one signal line group is less than a distance between two adjacent signal line groups (e.g. distance between 120b and 131 in P1 is less than distance between 120b and 131 in P1 and 120c and 132 in P2, see Fig. 4).
Regarding claim 2, Kim further discloses wherein a ratio of the size of the first main portion in the first direction to the size of the first main portion in the second direction is γ1, and a value of γ1 ranges from 1.2 to 3 (note that one can choose a “portion” such that the claimed limitation is met).
Regarding claim 3, Kim further discloses wherein orthographic projections of signal lines of the two adjacent signal line groups (a group of 120b and 131 and a group of 120c and 132 which overlap with 150a) overlapping with the first anode on the base substrate extend along the second direction and pass through an orthographic projection of the first anode on the base substrate (i.e. 150a overlaps with a group of 120b and 131 and a group of 120c and 132 in plan view, see Fig. 3).
Regarding claim 4, Kim further discloses wherein each of the at least two signal lines comprises a terminal connected to an external driving circuit (see [0081], [0090] and [0095] at least).
Regarding claims 7 and 8, Kim further discloses 
wherein positions at which the two adjacent signal line groups (a group of 120b and 131 and a group of 120c and 132 which overlap with 150a) overlapping with the first anode are located are at two ends of the first main portion in the first direction;
wherein the positions at which the two adjacent signal line groups (the group of 120b and 131 and a group of 120c and 132 which overlap with 150a) overlapping with the first anode are located are substantially axisymmetric with respect to a first bisector of the first main portion, and the first bisector is parallel to the second direction (see Fig. 3).
Regarding claim 10, Kim further discloses wherein each of the signal line groups comprises two signal lines (first groups of 120b and 131, second groups of 120c and 132), and the first anode (150a) overlaps with four signal lines of the two adjacent signal line groups (150a overlaps with a group of 120b and 131 and a group of 120c and 132, see Fig. 3).
Regarding claims 11 and 13, Kim further discloses 
in each of the signal line groups (first groups of 120b and 131, second groups of 120c and 132), the first signal line and the second signal line are sequentially arranged, and arrangement orders of the first signal line and the second signal in two adjacent signal line groups are the same (e.g. a group of 120b and 131 in P1 and a group of 120 and 131 in P2), and the two adjacent signal line groups comprise a first signal line group and a second signal line group arranged along the first direction (X direction), in the first signal line group, the first signal line is on a side of the second signal line away from the second signal line group, and in the second signal line group, the first signal line is on a side of the second signal line close to the first signal line group;
wherein the first signal line (120b) is a data line configured to transmit a data signal (see [0081] at least), and the second signal line (131) is a power line configured to transmit a driving voltage (see [0090]).
Regarding claim 14, Kim further discloses wherein the first direction (X direction) is perpendicular to the second direction (Y direction, see Fig. 3). 
Regarding claims 15 and 16, Kim further discloses 
wherein each of the sub-pixel groups further comprises a second sub-pixel (e.g. SP2), the second sub-pixel comprises a second anode (150b), and the second anode overlaps with two adjacent signal line groups (e.g. a group of 120b and 131 and a group of 120c and 132 which overlap with 150b);
wherein orthographic projections of signal lines of the two signal line groups overlapping with the second anode on the base substrate extend along the second direction and pass through an orthographic projection of the second anode on the base substrate (i.e. 150b overlaps with the group of 120b and 131 and the group of 120c and 132 in plan view, see Fig. 3).
Regarding claims 17 and 20, Kim further discloses 
wherein the second sub-pixel (SP2) comprises a second effective light-emitting region, the second anode comprises a second main portion, and the second main portion at least partially overlaps with the second effective light-emitting region (see [0063]), a size of the second main portion in the first direction is larger than a size of the second main portion in the second direction (note that one can choose a “portion” such that the claimed limitation is met),
positions at which the two adjacent signal line groups (the group of 120b and 131 and the group of 120c and 132 which overlap with 150b) overlapping with the second anode are located are at two ends of the second main portion in the first direction;
wherein the positions at which the two adjacent signal line groups (the group of 120b and 131 and the group of 120c and 132 which overlap with 150b) overlapping with the second anode are located are substantially axisymmetric with respect to a second bisector of the second main portion, and the second bisector is parallel to the second direction (see Fig. 3).
Regarding claims 23-25, Kim further disclose
wherein each of the sub-pixel groups (in an interpretation where a “sub-pixel group” is, e.g., the group of eight subpixels shown in Fig. 4) further comprises a third sub- pixel pair, each third sub-pixel pair comprises two third sub-pixels (SP3 in P1 and SP3 in P2), each third sub-pixel comprises a third anode (150c, see [0084]), and each of two third anodes of the third sub-pixel pair overlaps with one of the signal line groups, and two signal line groups (e.g. a group of 120c and 132 overlapping with P1 and a group of 120b and 131 overlapping with P2) respectively overlapping with the two third anodes of the third sub-pixel pair are adjacent to each other;
wherein orthographic projections of signal lines in the signal line group, which overlaps with the third anode, on the base substrate extend along the second direction and pass through an orthographic projection of the third anode on the base substrate (i.e. the group of 120c and 132 overlapping with P1 in plan view and the group of 120b and 131 overlapping with P2 in plan view, see Fig. 4);
wherein the third sub-pixel comprises a third effective light-emitting region, the third anode of the third sub-pixel comprises a third main portion, and the third main portion at least partially overlaps with the third effective light-emitting region (see [0103] and [0063]-[0064]), and the two signal line groups (the group of 120c and 132 overlapping with P1 and the group of 120b and 131 overlapping with P2) overlapping with the two third anodes of the two third sub-pixels in the the third sub-pixel pair are substantially axisymmetric with respect to a third bisector of a line connecting centers of two third main portions of the two third anodes of the two third sub-pixels, and the third bisector is parallel to the second direction (see Fig. 4).
Regarding claim 30, Kim further discloses 
a pixel defining layer (180, see [0103]) on a side of the first anode away from the base substrate and comprising a first opening,
wherein the first sub-pixel further comprises a first light-emitting layer (see [0049]), the first opening exposes the first anode, at least a portion of the first light-emitting layer is in the first opening and covers a portion of the first anode that is exposed, and a region defined by the first opening is the first effective light-emitting region of the first sub-pixel (see [0059]).
Regarding claim 44, Kim further discloses a display device, comprising the display substrate according to claim 1 (see [0043] at least).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 30 above, and further in view of Kitabayashi et al. (US 2010/0096988; herein “Kitabayashi”).
Regarding claim 31, Kim does not explicitly disclose
a planarization layer between a film layer in which the plurality of signal line groups are located and a film layer in which the first anode is located,
wherein a height of each of the signal line groups in a direction perpendicular to the base substrate ranges from 650nm to 850nm, and a thickness of the planarization layer ranges from 1.4µm to 1.6µm.
In the same field of endeavor, Kitabayashi teaches in Fig. 5 and related text 
a planarization layer (16, see [0102]) between a film layer in which the plurality of signal line groups (e.g. data lines 41 and/or power lines 42, see [0099] and [0101]) are located and a film layer in which the first anode (23, see [0080]) is located,
wherein a height of each of the signal line groups in a direction perpendicular to the base substrate ranges from 650nm to 850nm (500 nm to 600 nm, see [0099] and/or [0101], which is close to the claimed range), and a thickness of the planarization layer ranges from 1.4µm to 1.6µm (1 µm to 2 µm, see [0102], which overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having a planarization layer between a film layer in which the plurality of signal line groups are located and a film layer in which the first anode is located, wherein a height of each of the signal line groups in a direction perpendicular to the base substrate ranges from 650nm to 850nm, and a thickness of the planarization layer ranges from 1.4µm to 1.6µm, as taught by Kitabayashi, in order to provide a low resistance wiring layer (see Kitabayashi [0099] and [0101]), and in order to provide a planarization layer to reduce irregularities in subsequent layers (see Kitabayashi [0102]-[0104]). 
Also, note that A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Further, note that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
	 

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but are not persuasive.
Applicant argues (page 10-13) that Kim does not teach or suggest the first anode overlapping adjacent signal line groups.
In response, the examiner disagrees. Specifically, it is noted that the plurality of signal line groups has been newly interpreted such that the groups consist of groups of 120b and 131 and second groups of 120c and 132. Accordingly, the first anode 150a overlaps with a group of 120b and 131 and a group of 120c and 132. 
Applicant argues (page 10-13) that Kim does not teach or suggest the distance between the first signal line and the second signal line in one signal line group being less than a distance between two adjacent signal line groups.
In response, the examiner disagrees. Specifically, it is noted that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “adjacent” has been given its broadest reasonable interpretation, i.e. close to; lying near. Accordingly the claim limitation “adjacent” does not require a lack of intervening signal lines or signal line groups. Therefore Kim teaches the limitation in that a distance between 120b and 131 in P1 is less than distance between 120b and 131 in P1 and 120c and 132 in P2.
Applicant argues (pages 14-15) that Kim does not teach or suggest the signal line groups “at two ends” as required by, e.g., claim 7.
In response, the examiner disagrees. Specifically, as noted above, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. Therefore the claim limitation “at” has been given its broadest reasonable interpretation, i.e. “[i]n or near the area occupied by,” which does not require any specific degree of being “near.” Further, “end” can be interpreted as any extremity and does not require the “ends” at the left and right sides of Fig. 3 of Kim. Rather, “end” can be understood as the top and bottom “ends” of 150a as shown in Fig. 3 of Kim. Accordingly, a number of interpretations of Kim read on the limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/23/2022